Citation Nr: 0120808	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  94-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hepatitis.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1973 to May 1978 and 
from November 1980 to September 1982.  He also had later 
periods of active duty for training.

This appeal arises from a January 1993 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) which denied 
service connection for pancreatitis and post-traumatic stress 
disorder (PTSD).  The RO also determined that the veteran had 
not submitted new and material evidence to reopen a claim of 
entitlement to service connection for hepatitis.


FINDINGS OF FACT

1.  In November 1988, the RO denied service connection for 
hepatitis.  The veteran was notified of this denial and of 
his appellate rights, but he did not file a timely appeal.

2.  Evidence associated with the claims file since the 
November 1988 decision is new and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1988 decision denying service 
connection for hepatitis is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  New and material evidence sufficient to reopen a claim 
for service connection for hepatitis has been submitted, and 
this claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was given a comprehensive medical examination in 
June 1973 in preparation for his entrance into active 
service.  He denied any prior history of hepatitis.  On 
examination, no abnormalities were reported concerning the 
veteran's liver.

A review of the service medical records reveals an outpatient 
record of July 1973 in which the veteran complained of 
stomach pain.  The impression was possible gastritis.  He 
received a venereal disease consultation in August 1974.  He 
complained of a painful ulcer on his penis with right 
inguinal swelling, one to two days after intercourse.  The 
impression was chancroid.  

A mid-February 1975 outpatient recorded noted the veteran's 
complaints of cramping pain in his stomach when eating and 
occasional diarrhea.  The impression was probable functional 
gastrointestinal symptom.  On examination a few days later, 
the veteran claimed that he had experienced abdominal pains 
for the past 13 months.  The impression was hyperactivity 
versus chronic cholecystitis.

On a comprehensive physical examinations in June 1975, August 
1978, October 1980, April 1984, and September 1986, the 
veteran did not indicate any prior medical history of 
hepatitis.  The examination reports failed to note any 
abnormalities associated with his liver.

A military outpatient record of mid-May 1987 noted a 
diagnosis of flu syndrome.  A medical record dated in late 
May 1987 reported the veteran's complaints included cold, ear 
and throat infection, stomach cramps, right foot strain, 
inability to use his left arm and left heel, and low back 
pain.  He was hospitalized for these complaints from May 21 
to May 26, 1987.  During this hospitalization, blood testing 
indicated that he was negative for Hepatitis A antibody and 
Hepatitis B surface antibody, however, he tested positive for 
Hepatitis B core antibody.  A computer generated inpatient 
treatment record of late May 1987 indicated that the veteran 
had been released for duty with a diagnosis of 
gastroenteritis.  The discharge summary noted that the 
veteran had been admitted with complaints of stomach cramps 
for the previous 36 hours, low back pain for the previous two 
days, and feeling somewhat feverish.  The examination of the 
veteran's abdomen was reported to be benign.  The discharge 
diagnosis was viral syndrome.

A military Statement of Medical Examination and Duty Status 
was prepared in July 1987.  This record indicated that the 
veteran had been hospitalized for treatment of 
gastroenteritis in May 1987.  Based on a review of the 
medical records, it was determined that this disorder was 
incurred in the line of duty, but only resulted in a 
temporary disability.  Finally, the reported commented:

After service member was admitted to [the 
Army hospital] on 21 May 1987 it was 
found that he may have been exposed to 
hepatitis.

In a VA Form 21-4138 (Statement in Support of Claim) 
submitted to the RO in March 1988, the veteran claimed that 
he had incurred hepatitis as a result of his military 
service.  On a compensation examination of July 1988, the 
veteran indicated that he may have been exposed to hepatitis 
in May 1987.  The examination failed to indicate any 
abnormalities with the veteran's liver.

By rating decision of November 1988, the RO denied the claim 
for entitlement to service connection for hepatitis.  The RO 
found that the service medical records were negative for 
hepatitis and that these record indicated the veteran's 
stomach problems was acute and transitory.  A timely notice 
of appeal (NOD) was filed and the RO issued a statement of 
the case (SOC) in June 1989.  However, the veteran failed to 
file a substantive appeal within one year of the November 
1988 rating decision.

The veteran was noted to have elevated alkaline phosphatase, 
and glutamic-oxaloacetic/aspartate transaminase levels in 
December 1988.  He was provided inpatient treatment that 
month at Shore Memorial Hospital for alcohol and cocaine 
abuse related disorders.  At that time he revealed a history 
of marijuana use since the age of 14, cocaine use, to include 
intravenous use, since the age of 15, and Valium, alcohol and 
opiate use since the age of 17.  A February 1989 ultrasound 
of the right upper quadrant disclosed possible hepatocellular 
disease, and during a VA hospitalization that month he was 
treated for drug and alcohol abuse.

A February 1989 gastroenterology consultation at the Shore 
Memorial Hospital diagnosed probable alcoholic liver disease.

In May 1989, the appellant was admitted to a VA facility for 
treatment of alcohol and drug dependence.  He returned in 
October 1989, for substance abuse treatment, and again in 
April 1990, for alcohol dependence, substance induced 
alcohol, substance induced cocaine intoxication, and for 
chronic hepatitis probably secondary to an old hepatitis B 
infection or alcohol.  A liver scan showed findings 
consistent with mild alcoholic hepatitis.  Inpatient VA 
treatment for alcohol and cocaine abuse was also provided in 
February 1994.

The first diagnosis of hepatitis C of record was entered 
during an April- May 1998 hospitalization at a VA medical 
facility when he tested positive for hepatitis C antibody.  
At that time the veteran was noted to have a history of 
alcohol and cocaine abuse.  Subsequently, the appellant was 
seen for VA examinations in September 1998.  One examination 
noted a history of intravenous drug abuse since 1987, and the 
examiner opined that the veteran's current liver disease was 
the result of alcohol and intravenous drug abuse.  The other 
examiner felt that the liver disease had been caused by 
alcohol and hepatitis C virus.

An April 2001 opinion from a VA infectious disease specialist 
determined that the veteran did not have active Hepatitis B.  
He opined, however, that elevated serum glutamic pyruvic 
transaminase (SGPT) levels in May 1987 could have been the 
result of chronic Hepatitis C or due to alcohol consumption.  
The specialist concluded further that the veteran had chronic 
Hepatitis C but that it was unlikely the result of the 
veteran's military service.  The appellant's history of 
cocaine abuse, intravenous drug use, and multiple sexual 
partners were listed as risk factors for the development of 
Hepatitis C.

II.  Analysis

After a decision on a claim has become final, Department of 
Veterans Affairs (VA) may not reconsider this claim on the 
same record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  According to 38 C.F.R. § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has defined "new evidence" as evidence that was not 
of record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record.  
"Material evidence" is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by a claimant since the 
previously disallowed claim in order to determine whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The veteran's claim for service connection for hepatitis was 
originally denied by the RO in a rating decision of November 
1988.  The veteran was notified of this decision and his 
appellate rights.  He filed a timely NOD to this decision, 
but after the issuance of a SOC the veteran failed to file a 
timely substantive appeal.  Therefore, the November 1988 
decision is final, and VA may not reconsider this claim on 
the same record.  The evidence reviewed by the RO in November 
1988 included the veteran's claim that his in-service 
experiences had resulted in hepatitis.

It is not clear what service medical records were available 
to the RO in November 1988.  As the claims file was received 
by the Board, the veteran's service medical records were all 
contained in a single yellow folder.  A review of the claims 
file indicates that service medical records were requested on 
more than one occasion and received at different times.  In 
August 1995, the RO sent a letter to the National Personnel 
Records Center (NPRC) in which it requested additional 
service medical records.  This was apparently in response to 
a reply from the U. S. Army dated in July 1995 that revealed 
a military hospital on Fort Devens, Massachusetts had been 
closed and its records forwarded to the NPRC.

A supplemental statement of the case (SSOC) prepared in May 
1998 indicated that additional service medical records from 
the military hospital formerly located on Fort Devens had 
been received by the RO in April 1996.  The discussion in 
this SSOC reveals that the additional records were those that 
discussed the veteran's hospitalization while on active duty 
for training in May 1987 when his blood testing was positive 
for exposure to Hepatitis B.

Based on the above evidence, the Board finds that the RO did 
not review in November 1988 the service medical records of 
May 1987 that present a possible link between the veteran's 
active duty for training and his current hepatitis.  Thus, 
the Board finds that this evidence is new and is probative 
because the medical evidence of May 1987 implies a 
relationship between the veteran's hepatitis and his medical 
complaints of May 1987.  Under the circumstances of this 
case, this new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.  Therefore, the Board concurs with 
the RO's decision of May 1998 to reopen the veteran's claim 
for service connection for hepatitis.



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hepatitis.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This act introduces several fundamental changes 
into VA's adjudication process.  The latest supplemental 
statement of the case (SSOC) in this case was issued in April 
2000, approximately six months prior to when the VCAA went 
into effect.  Obviously, this SSOC could not have discussed 
the VCAA or its relevance to the development of the veteran's 
current claims.  As these procedures apparently were not 
followed by the RO at the time of the above SSOC, and as 
these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under 38 U.S.C.A. § 5103A, VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  
Additionally, under the new law, a veteran is entitled to a 
VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and service.  
38 U.S.C.A. §  5103A(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the diagnostic criteria of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994) (DSM-IV), credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. §§ 3.304(f), 4.125 (2000).  

In this case, the veteran did not serve in a military 
occupational specialty (MOS) that per se is associated with 
front line combat operations during the Vietnam War.  The 
veteran did, however, serve in Thailand from December 1973 to 
December 1974 as an armor/unit supply specialist.  He was not 
awarded any badge or decoration for valor or direct combat 
service.  As there is not sufficient evidence at this time to 
presume that the veteran engaged in combat with the enemy, 
there must be corroborative evidence of the claimed in-
service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§§ 3.304(d), (f).

The actual existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
The sufficiency of the stressor is a medical determination 
and adjudicators may not render a determination on this point 
in the absence of independent medical evidence.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

A review of the claims file indicates that the RO tried in 
November 1992 to develop a detailed narrative of the 
veteran's alleged stressors; to include names, locations, 
dates, and units involved; of each alleged stressor.  The 
appellant, however, did not provide any detailed information.  
In a claim of entitlement to service connection for PTSD, a 
nexus opinion is needed to determine whether any verified 
stressors are related to the current PTSD.  See Cohen, 10 
Vet. App. at 142.  A review of VA psychiatric examinations of 
record indicates that no verified stressors have been 
identified for the examiners by VA.  In addition, the noted 
stressors in the medical records are vague and imprecise.  In 
fact, the examiner of September 1998 commented that the 
veteran had failed to identify any specific stressor from his 
military during the interview, and that his complaints were 
more likely due to poor coping skills and a poor frustration 
tolerance. 

A review of the veteran's contentions and his medical 
examinations reveal the following alleged stressful events.

1).  An unidentified stressful incident involving 
his drill instructor at Fort Jackson, South 
Carolina, during basic training in 1973.

2).  Thai civilians pulling a gun on him after it 
had been discovered that he had been dating local 
women.  Service personnel records indicate that the 
veteran was stationed in Thailand from December 
1973 to December 1974.  These records, however, 
fail to show what unit the veteran was assigned to 
during this period.

3).  A fellow servicemember identified as "Major" 
who overdosed (and presumably died) during his 
service in Thailand.

4).  Racial problems while stationed at Clarksburg, 
Mississippi.  (The service personnel records 
indicate that the veteran was a supply sergeant 
with the 479th Ordinance Company in Clarksburg, 
Mississippi from November 1980 to September 1982).

5).  A nervous breakdown in 1974 due to his 
mother's illness.

The information so far provided by the veteran does not 
provide sufficient detail which would allow independent 
confirmation through VA development for military records.  In 
fact, the veteran has implied that many of these incidents 
went unreported.  Thus, under the VCAA the Board takes this 
opportunity to inform the veteran and his representative of 
the importance for him to provide detailed information about 
his assigned units and activities during his military 
service.  Without such information, it may be impossible for 
the NPRC to reconstruct his military records from possible 
alternative sources.  This information could be crucial to 
substantiating his alleged stressors, and without such 
information, his claim could be denied.

Based on its review of the claims file, the Board finds that 
the veteran has presented conflicting evidence on whether or 
not he is currently in receipt of Social Security 
Administration (SSA) benefits.  It was noted in a VA 
psychiatric examination report of February 1995 that the 
veteran had claimed he received SSA disability benefits.  In 
a statement of July 1996, the veteran claimed that he was 
filing a disability claim with the SSA.  However, in a letter 
to the RO in December 1997 the veteran asserted that he was 
not in receipt of SSA benefits.  That same month he sent a 
letter to the VA debt management center and alleged that he 
had Social Security Insurance benefits "pending" since 
1992.

Private medical records, that the SSOC of May 1998 indicated 
had been received from the veteran in December 1997, appear 
to have been conducted in connection with a claim for 
disability.  However, an examination report of March 1988 
revealed that the veteran was being seen in connection with a 
injury he had sustained while working for the City of Ocean 
City.  Thus, it is unclear if these records are in connection 
with a SSA claim or a claim with a state agency for Workers' 
Compensation.  A review of the claims file does not indicate 
that the RO has attempted to verify whether the veteran has 
filed a claim with SSA and, if so, attempt to obtain the 
medical evidence in connection with such a claim.  The Court 
has held that VA must obtain SSA medical records when 
adjudicating claims for VA compensation.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Under the 
circumstances, the RO must request the veteran to confirm 
whether he is receiving SSA or SSI disability benefits and, 
if so, the RO should obtain the medical evidence associated 
therewith.

In an initial claim for service connection in April 1990, the 
veteran identified St. Joseph Hospital and a "Scott, M.D." 
as providing treatment for his hepatitis.  The Board is 
unable to confirm in the claims file that an attempt has been 
made to obtain these records.  On remand, the RO should 
request that legible copies of these records be submitted to 
VA.

Therefore, in order to ensure that the record is fully 
developed under the VCAA this case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for 
hepatitis, pancreatitis, and/or PTSD 
since service separation.  In particular, 
the veteran should be requested to 
provide the full name of "Scott, M.D." 
and the dates this physician treated the 
veteran.  The veteran should also be 
requested to sign and return the 
appropriate release forms for his medical 
records held by Dr. Scott and the St. 
Joseph Hospital in Lancaster, 
Pennsylvania.  Based on his response, the 
RO should attempt to procure copies of 
all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  Efforts to secure 
records in the possession of the U. S. 
Government must continue until the RO is 
reasonably certain these records do not 
exist or further efforts would be futile.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO should contact the veteran and 
request that he state definitively 
whether he is receiving SSA or SSI 
disability benefits.  If the veteran 
replies in the affirmative the RO should 
then contact the SSA and secure all 
medical records reviewed in awarding 
benefits, as well as a copy of any SSA or 
administrative law judge decision 
granting those benefits.  Efforts to 
secure these records must continue until 
the RO is reasonably certain these 
records do not exist or further efforts 
would be futile.  If the RO is unable to 
secure these records, then it must inform 
the veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

3.  The RO should also contact the 
veteran and request that he provide 
detailed information about the units he 
was assigned to during his military 
service in Thailand.  He should further 
be informed that he must provide detailed 
information regarding each of the alleged 
stressors discussed above and indicate 
whether or not these incidents were ever 
reported to any U. S. authority.  In 
particular, the veteran should provide 
the full name of the service member 
identified as "Major," and the 
circumstances of his death to include 
what unit this soldier was assigned to.  
The veteran should also be informed that 
may be possible to confirm his alleged 
stressors by submitting lay statements 
from servicemembers, friends, or family, 
or contemporaneous evidence such as 
letters home or news articles detailing 
the claimed stressors.  The veteran is 
hereby informed that the United States 
Court of Appeals for Veterans Claims has 
held that asking him to provide the 
underlying facts, that is, the names of 
individuals involved, the dates, and the 
places where the claimed events occurred, 
does not constitute either an impossible 
or an onerous task.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

4.  After a response is received from the 
veteran or a reasonable period to time 
has elapsed, the RO should make a 
determination on whether the information 
provided by the veteran provides a 
reasonable possibility that an attempt to 
verify the claimed stressor with the NPRC 
or any appropriate military agency would 
assist in the substantiation of the 
claimed stressors.  If not, the RO then 
must provide detailed reasons and bases 
in writing for such a determination.  
If development is in order the RO should 
contact the NPRC or any appropriate 
military agency and attempt to have the 
alleged stressors verified.  The RO must 
conduct development and follow-up on all 
identified alternative sources.  Efforts 
to secure these records must continue 
until the RO is reasonably certain these 
records do not exist or that further 
efforts would be futile.  If the RO is 
unable to secure these records, then it 
must inform the veteran of this 
circumstance in accordance with the 
itemized instructions of Paragraph 1.

5.  Thereafter, the RO should review the 
file and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

6.  If, and only if, a stressor is 
corroborated, and if the benefit sought 
on appeal cannot otherwise be granted, 
then the veteran should be afforded a VA 
psychiatric examination.  Prior to this 
examination the examiner must be provided 
a list of any stressors corroborated by 
the RO.  The claims file and a separate 
copy of this remand must be provided to 
the examiner for review.  The examiner 
should determine whether the veteran has 
PTSD based on a corroborated inservice 
stressor.  The examiner is instructed 
that only the verified events listed by 
the RO may be considered as stressors.  
The examiner must utilize DSM-IV in 
diagnosing any existing psychiatric 
disability.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each diagnostic criteria is or is not 
satisfied, and identify the verified 
stressor(s) supporting the diagnosis.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

7.  The veteran should be afforded VA 
gastroenterological and infectious 
disease examinations to determine the 
current nature and etiology of any 
demonstrated hepatitis and/or 
pancreatitis.  All indicated testing in 
this regard should be performed and the 
claims folder should be made available to 
the examiner for review.  Based on 
his/her review of the case, the examiner 
is requested to express opinions on the 
following questions:

a.  Is it at least as likely as not 
that any demonstrated hepatitis is 
the result of, or was chronically 
aggravated by, the veteran's active 
service or active duty to training?  
The examiner must discuss the 
opinion provided by the VA physician 
on April 16, 2001.

b.  Is it at least as likely as not 
that any demonstrated pancreatitis 
is the result of, or was chronically 
aggravated by, the veteran's active 
military service or active duty for 
training?

A complete rationale for all 
opinions expressed must be provided.  
The examination report should be 
typed.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

9.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

10.  The veteran's claim for service 
connection for hepatitis, pancreatitis, 
and PTSD should then be readjudicated 
with consideration of all pertinent law, 
regulations, and court decisions.  If any 
claim remains denied, he should be 
provided with a SSOC which includes any 
additional pertinent law and regulations.  
This SSOC must specifically inform the 
veteran and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claims.  See 38 U.S.C.A. § 5103 (West 
Supp. 2001).  The applicable response 
time should be allowed.  This case should 
then be returned to the Board, if in 
order, after compliance with the 
customary appellate procedures.

No action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



